Title: William Logan to Thomas Jefferson, 28 July 1819
From: Logan, William
To: Jefferson, Thomas


          
             Sir
            Charleston So Carolina 28th July 1819—
          
          In compliance with a resolve of the 76 Association, I have the honor of requesting your acceptance of Mr Condys—Oration delivered before that Society on the 5th ultimo—
          
            I remain Sir Respectfully Your obdt: Servant
             Wm LoganChairman. Comte of Arrangt
          
        